Appeal by defendant from a judgment of conviction of the County Court, Queens County, entered upon his plea of guilty, convicting him of the crime of burglary in the third degree as a second felony offense and sentencing him to an indeterminate term with' a maximum of eleven years and a minimum of ten years, to run concurrently with any other pending sentence. Judgment of conviction of the County Court, Queens County, unanimously affirmed. The sentence was not excessive; nor was it improper, under the circumstances disclosed, to deny the appellant’s motion to withdraw his plea of guilty. Present — Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ,